659 So. 2d 472 (1995)
Randolph ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 94-01824.
District Court of Appeal of Florida, Second District.
August 23, 1995.
Bjorn E. Brunvand, Clearwater, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dale E. Tarpley, Sr. Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The appellant claims that the trial court should have allowed him to withdraw his guilty plea. He also raises other issues.
Any alleged infirmity concerning the intelligent or voluntary nature of a plea must first be raised in the trial court by a motion to withdraw the plea or a motion for post-conviction relief. Since the appellant has not made a prior motion to withdraw his plea, the issue of whether his plea was voluntary cannot be entertained on appeal. Robinson v. State, 373 So. 2d 898 (Fla. 1979); Counts v. State, 376 So. 2d 59 (Fla. 2d DCA 1979).
Accordingly, we dismiss this appeal without prejudice so that the appellant may file the appropriate motion in the trial court.
Appeal dismissed.
THREADGILL, C.J., and DANAHY and BLUE, JJ., concur.